 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4
   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-6952
 7 Facsimile (213) 978-7011
   arlene.hoang@lacity.org
 8
   jessica.mariani@lacity.org
 9
   Attorneys for Defendant CITY OF LOS ANGELES
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA

13
   LA ALLIANCE FOR HUMAN RIGHTS, an                Case No.: 2:20-cv-02291-DOC-KES
14                                                 Assigned to Judge David O. Carter
   unincorporated association, JOSEPH BURK,
15 HARRY TASHDJIAN, KARYN PINSKY,
   CHARLES MALOW, CHARLES VAN SCOY,                REQUEST TO REMOVE
16                                                 DOCKET NO. 24
   GEORGE FREM, GARY WHITTER, and
17 LEANDRO SUAREZ, individuals,
18
                 Plaintiffs,
19       vs.
20
21 CITY OF LOS ANGELES, a municipal entity;
   COUNTY OF LOS ANGELES, a municipal
22 entity; and DOES 1 through 10 inclusive,
23
                  Defendants.
24
25
26
27
28
                               REQUEST TO REMOVE DOCKET NO. 24
 1       Defendant City of Los Angeles respectfully requests that Docket No. 24 be
 2 removed from the docket.
 3
 4 Dated: March 18, 2020          MICHAEL N. FEUER, City Attorney
 5                                KATHLEEN KENEALY, Chief Assistant City Attorney
                                  SCOTT MARCUS, Senior Assistant City Attorney
 6                                ARLENE N. HOANG, Deputy City Attorney
 7                                JESSICA MARIANI, Deputy City Attorney

 8                                /s/ Jessica Mariani
                                  Deputy City Attorney
 9                                Attorneys for Defendant City of Los Angeles
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                              REQUEST TO REMOVE DOCKET NO. 24
